Per Curiam,
The general rule is that evidence of the previous ex parte declarations of a witness consonant with his testimony is not admissible. One of the exceptions to this general rule is that such evidence may be given in contradiction of evidence tending to show that the witnesses’ testimony is a fabrication of recent date. It is claimed that the case at bar is within this exception. But we find no evidence tending to show that the defendant’s testimony was a recent fabrication. There was, it is true, a conflict of testimony; but according to the great weight of authority a mere conflict of testimony was not alone a sufficient reason for the admission of the defendant’s prior unsworn statements: Commonwealth v. Kay, 14 Pa. Superior Ct. 376, 389. The leading Pennsylvania cases on the subject are collected in Commonwealth v. Kay and the subject was again discussed in Commonwealth v. Brown, 23 Pa. Superior Ct. 470; and later very elaborately reviewed in Lyke v. Lehigh Valley Railroad Co., 236 Pa. 38. Further discussion of it is unnecessary; it is sufficient to say that the reasons assigned by the learned trial judge for rejecting the defendant’s offers, amply vindicate his ruling.
The judgment is affirmed.